Title: From Thomas Jefferson to Benjamin Waterhouse, 19 July 1822
From: Jefferson, Thomas
To: Waterhouse, Benjamin


Dear Sir
Monticello
July 19. 22.
An antiently dislocated, and now stiffening wrist makes writing an operation so slow and painful to me that I should not so soon have troubled you with an acknolegement of your favor of the 8th but for the request it contained of my consent to the publication of my letter of June 26. No, my dear Sir, not for the world. into what a nest of hornets would it thrust my head! the genus irretabile vatum, on whom argument is lost, & reason is, by themselves, disclaimed in matters of religion. Don Quixot undertook to redress the bodily  wrongs of the world, but the redressment of mental vagaries would be an enterprise more than Quixotic. I should as soon undertake to bring the crazy skulls of Bedlam to sound understanding, as to inculcate reason into that of an Athanasian. I am old, and tranquility is now my summum bonum. keep me therefore from the fire & faggots of Calvin and his victim Servetus.  happy in the prospect of a restoration of primitive Christianity, I must leave to younger Athletes to encounter and lop off the false branches which have been engrafted into it by the mythologists of the middle & modern ages.I am not aware of the peculiar resistance to Unitarianism which you ascribe to Pensylvania. when I lived in Philadelphia there was a respectable congregation of that sect, with a meeting house and regular service which I attended, and in which Dr Priestley officiated to numerous audiences. Baltimore has one or two churches, and their Pastor, author of an inestimable book on this subject, was elected Chaplain to the late Congress. that doctrine has not yet been preached to us: but the breeze begins to be felt which precedes the storm; & fanaticism is all in a bustle, shutting it’s doors and windows to keep it out. but it will come, and will drive before it the foggy mists of Platonism which have so long obscured our Atmosphere. I am in hopes that some of the disciples of your institution will become missionaries to us, of these doctrines truly evangelical, and open our eyes to what has been so long hidden from them. a bold and eloquent preacher would be no where listened to with more freedom than in this state nor with more firmness of mind. they might need a preparatory discourse on the text of ‘prove all things, hold fast that which is good’ in order to unlearn the lesson that reason is an unlawful guide in religion. they might startle on being first awaked from the dreams of the night, but they would rub their eyes  at once and look the spectres boldly in the face. the preacher might be excluded by our hierophants from their churches and meeting houses, but would be attended in the fields by whole acres of hearers and thinkers. missionaries from Cambridge would soon be greeted with more welcome, than from the tritheistical school of Andover. such are my wishes, such would be my welcomes, warm and cordial as the assurances of my esteem and respect for you.Th: Jefferson